Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered August 26, 1964, convicting him of attempted manslaughter in the first degree, upon his plea of guilty, and sentencing him to a prison term of not less than 5 years or more than 10 years. Defendant’s sole contention is that the sentence is excessive. Judgment affirmed. In our opinion, the facts of record fail to substantiate the contention contained in respondent’s brief that appellant was convicted and sentenced as a second felony offender. However, the circumstances of record fail to support appellant’s contention that the sentence imposed was excessive. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.